UNPUBLISHED

                    UNITED STATES COURT OF APPEALS
                        FOR THE FOURTH CIRCUIT


                             No. 11-6984


UNITED STATES OF AMERICA,

                Plaintiff - Appellee,

          v.

VINCENT MISSOURI,

                Defendant - Appellant.



Appeal from the United States District Court for the District of
South Carolina, at Greenville.    Margaret B. Seymour, District
Judge. (6:00-cr-00498-MBS-1)


Submitted:   February 9, 2012              Decided:   February 13, 2012


Before WILKINSON, AGEE, and FLOYD, Circuit Judges.


Dismissed by unpublished per curiam opinion.


Vincent Missouri, Appellant Pro Se.    Deborah Brereton Barbier,
Assistant United States Attorney, Columbia, South Carolina;
David Calhoun Stephens, Assistant United States Attorney,
Greenville, South Carolina, for Appellee.


Unpublished opinions are not binding precedent in this circuit.
PER CURIAM:

            Vincent Missouri seeks to appeal the district court’s

amended criminal judgment reimposing a thirty-six-month sentence

of imprisonment following revocation of his term of supervised

release    for    an    underlying   bank   robbery   conviction.        Because

Missouri has been released from federal custody, his sentence

did not include a term of supervised release, and there are no

continuing       collateral     consequences   from   the   district    court’s

amended judgment on revocation of supervised release, we deny

Missouri’s motion to have his sentence expire immediately and

dismiss the appeal as moot.           See Spencer v. Kemna, 523 U.S. 1,

12-18 (1998).          We dispense with oral argument because the facts

and legal contentions are adequately presented in the materials

before    the    court    and   argument    would   not   aid   the   decisional

process.



                                                                       DISMISSED




                                        2